DETAILED ACTION
This is a non-final. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
Status of Claims
Applicant’s amendment date 4/12/2022, amended claims 1, 15, and 18.
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained. 
Response to Arguments
Applicant’s arguments received on date 4/12/2022 have been fully considered, but they are not persuasive.  Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 103:
Applicant asserts that “Nowhere, however, is a price determined, let alone the determination of a price for an item at a sales channel based on a demand for the item and a current inventory level of the item at the sales channel.” Examiner respectfully disagrees.

Yu discloses determine a price for the item at the sales channel based on the demand for the item, the current inventory level of the item at the sales channel, the (evaluation) sales data, and an inventory level of the item during each of the previous sales transactions (see Yu, column 12, lines 57-66-column 13, lines 3-9, wherein given any particular value associated with an item 35 as well as the sales price, sales demand and holding cost characteristics described above, it would either be preferable to dispose of units of item 35 for the particular value in question, or to hold those units for future sale (that is, current inventory of item 35 is either unhealthy or healthy with respect to the particular value); column 13, lines 60-64, wherein the breakeven holding time may be determined such that the cost of holding a given excess unit until the breakeven time equals, within an equality threshold, the difference between a current sale value for sale of the item 35 through a sales channel 200; and column 10, lines 9-40, wherein determine the target level of inventory, may receive the target level from a different system, or may include a static record or specification of the target level. The time rate of sales demand of units of the particular item 35 is determined (block 302). In one embodiment, inventory management system 50 may extrapolate sales demand from historical sales activity of the particular item 35. Alternatively, a more sophisticated model internal or external to inventory management system 50 may be configured to generate a prediction of sales demand according to suitable variables, such as seasonality, trends, planned marketing or promotional activity, historical behavior of related items 35, future product plans, or any other factor relevant to demand. As noted previously, sales channel 200 may generally encompass any suitable model of revenue transaction, the time rate of sales demand may correspond to demand for any relevant type of transaction that may occur via sales channel 200. Inventory management system 50 may be configured to determine current sale and disposition value information and holding cost information for item 35 or to obtain such information from another system, such as a pricing or finance system).

Response to Arguments under 35 USC 101:
Applicant asserts that “Like claim 2 of Example 37 of the 2019 PEG, the claimed features of claim 1 require "actions" by at least the claimed database and computing device, including the above quoted steps, where such actions cannot be practically applied in the human mind.” Examiner respectfully disagrees.

Applicant’s argument regarding similar to Example 37 is not persuasive.  In the Example 37, the claim as a whole integrates the mental process into a practical application where the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage.  
However, the instant application is similar to the limitations of Alice Corp. Pty. Ltd. V. CLS Bank Int’l, the claims merely recite a commonplace business method, specifically these limitations amount to receive a request for a price for an item for a sales channel for a period of time and obtain experimental sales data for the first item from a database (i.e. a description of an item), analyzing the information (i.e. determine a demand for the item at the sales channel for the period of time based on the experimental sales data; determine a current inventory level of the item at the sales channel; determine a price for the item at the sales channel based on the demand for the item), and transmitting (i.e. transmit the price for the item) being applied on a general purpose computer as disclosed in Applicant’s specification explains a computing device with a high level of generality (Applicant’s specification: Figs. 1-2 and specification (paras [0049] and [0095]). 

Applicant asserts that “independent claim 1 is integrated into a practical application of that allegedly abstract idea.” Examiner respectfully disagrees.

As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly 15 and 18, are the recitations of “a system that includes a database and a computing device, where the computing device is configured to, among other things, "receive a request for a price for an item for a sales channel; obtain experimental sales data for the first item from a database; determine a demand for the item at the sales channel based on the experimental sales data; determine a current inventory level of the item at the sales channel; determine a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel, the experimental sales data, and an inventory level of the item during each of the previous sales transactions; and transmit the price for the item are carried out by at least one computing device,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Applicant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2A.
Also, these recitations append the recited abstract idea to well-understood, routine, and conventional activities in the field as evinced individually evinced by each of Yu et al. (US Pat. No. 7543743) discloses Fig. 6. Hsieh et al. (US Pub. No. 2014/0257912) discloses Fig. 6, and Applicant’s Specification at Figs. 1-2 and specification (paras [0049] and [0095].
Any alleged specificity or narrowness of these abstract elements of the claims does not integrate the abstract idea into a practical application because simply reciting limitations that narrow an abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018).

Applicant asserts that “Applicant's independent claims amount to "significantly more" than any alleged abstract idea under Step 2B.” Examiner respectfully disagrees.

There is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp…; Ultramercial…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;

Claims 7 and 9 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., machine learning). The use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer.
Claim 11 recites a website of an online marketplace, which is a generic computer system that implements the abstract idea.
The recited computer system and database, as a whole, are nothing more than instruction to apply the abstract idea using a computer, and further, as a whole, these limitations are recited a high level of generality and are well-understood, routine, and conventional in the field, as evidenced by the prior art referenced in the art rejection as well as in the use of various computer components. This is further supported by the disclosure of Yu et al. (US Pat. No. 7543743) in which a database and a computing device are (referring to Fig. 6 shows computer system 900 includes one or more processors 910; and column 21, line 15, wherein storage media or memory) are described as known in the art. Further, Moran et al. (US Pat. No. 2014/0330633) a database and a computing device are also described as known in the art (Moran, para [0116]). Rawat et al. (Pub. No. 2006/0242154) (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of a computing device configured to: receive a request for a price for an item for a sales channel; obtain experimental sales data for the first item from a database; determine a demand for the item at the sales channel based on the experimental sales data; determine a current inventory level of the item at the sales channel; determine a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel; and transmit the price for the item. are a known techniques.1 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Applicant asserts that “claim 1 recites specific hardware components, including a database and a computing device, and that cannot possibly be performed in a human mind.” Examiner respectfully disagrees.

The recitations of the additional elements beyond the recited abstract idea noted by Applicant, including “database” and “computing device,” as an ordered combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). Also, these recitations append the recited abstract idea to well-understood, routine, and conventional activities in the field as evinced individually evinced by each of Yu et al. (US Pat. No. 7543743) discloses Fig. 6. Hsieh et al. (US Pub. No. 2014/0257912) discloses Fig. 6, and Applicant’s Specification at Figs. 1-2 and specification (paras [0049] and [0095]. 

Applicant asserts that “Applicant's independent claim 1 extends beyond any patent ineligible methods of "organizing human activity" and "mental processes" and instead integrates any allegedly abstract idea into a practical application under the 2019 Guidance.” Examiner respectfully disagrees.

As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly 15 and 18, are the recitations of “a system that includes a database and a computing device, where the computing device is configured to, among other things, "receive a request for a price for an item for a sales channel; obtain experimental sales data for the first item from a database; determine a demand for the item at the sales channel based on the experimental sales data; determine a current inventory level of the item at the sales channel; determine a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel; and transmit the price for the item are carried out by at least one computing device,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Applicant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2A.
Also, these recitations append the recited abstract idea to well-understood, routine, and conventional activities in the field as evinced individually evinced by each of Yu et al. (US Pat. No. 7543743) discloses Fig. 6. Hsieh et al. (US Pub. No. 2014/0257912) discloses Fig. 6, and Applicant’s Specification at Figs. 1-2 and specification (paras [0049] and [0095].
Any alleged specificity or narrowness of these abstract elements of the claims does not integrate the abstract idea into a practical application because simply reciting limitations that narrow an abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018).

Applicant asserts that the claims satisfy 35 U.S.C. §101 for at least the reason that the specific limitations of the claims provide "significantly more," as described in Step 2B of the Alice/Mayo test, because the specific limitations of the claims constitute limitations other than what is well-understood, routine and conventional in the field, relevant and appropriate means of identifying whether the claims include "specific limitations" other than what is well-understood, routine and conventional in the field" includes looking specifically to the actual claim limitations in comparison to relevant prior art teachings. Examiner respectfully disagrees.

The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
The search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2-3 (Fed Cir. May 15, 2018) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2.  In Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm.” SAP America at 11. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at 3. 
Here, under Step 2B, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 11 & 19, are the recitations of “receive a request for a price for an item for a sales channel; obtain experimental sales data for the first item from a database; determine a demand for the item at the sales channel based on the experimental sales data; determine a current inventory level of the item at the sales channel; determine a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel; and transmit the price for the item are carried out by at least one computing device,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Applicant’s assertions, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.

Applicant asserts that the set of “the claims are novel and non-obvious over the cited prior art.”

To the extent that these elements of the abstract idea are specific, narrow, or novel and non-obvious, this is not sufficient to be significantly more than an abstract idea because, as noted above, as noted above, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2. Further, simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at 12.
If all that is required to impart patent eligibility is to recite limitations requiring that an abstract idea is applied on generic arrangement of generic computer components (e.g., “carried out by at least one computing device”), like in the present claims, as discussed by the Court in Alice Corp. Pty. Ltd. v. CLS Bank Int’l, et al., 134 S.Ct. 2347 (2014), "an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept." Alice at 2358-2359 (internal citations and quotations omitted). "Such a result would make the determination of patent eligibility depend simply on the draftsman's art, thereby eviscerating the rule that laws of nature, natural phenomena, and abstract ideas are not patentable." Id.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 15, 18, the claim, when “taken as a whole,” is directed to the abstract idea of receiving a request for a price for an item for a sales channel for a period of time; obtaining experimental sales data for the first item from a database, wherein the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels; determining a demand for the item at the sales channel for the period of time based on the experimental sales data; determining a current inventory level of the item at the sales channel; determine a price for the item at the sales channel based on the demand for the item, the current inventory level of the item at the sales channel, the experimental sales data, and an inventory level of the item during each of the previous sales transactions; and transmitting the price for the item.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 15, 18 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a computing device and database…… in claims 1, 15, and 18.” 
Moreover, claims 1, 15, 18 receiving, transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.
Claims 7 and 9 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., machine learning). The use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer.
Claim 11 recites a website of an online marketplace, which is a generic computer system that implements the abstract idea.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
Furthermore, Examiner asserts that claim 18 also does not include limitations amounting to significantly more than the abstract idea. Although claim 18 a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor amounts to generic computing elements performing generic computing functions.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 15, and 18 implying that “…determining a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel; and transmitting the price for the item..……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 15, and 18 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-14, 16-17, and 19-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 15, and 18 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 15, and 18 include various elements that are not directed to the abstract idea. These elements include a computing device and database.
Examiner asserts that a computing device, database, and a non-transitory computer readable medium do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015). 
Furthermore, Examiner asserts that claim 18 also does not include limitations amounting to significantly more than the abstract idea. Although claim 18 a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor amounts to generic computing elements performing generic computing functions.
Moreover, claims 1, 15, 18 receiving, transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.2
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components”.
In addition, Figs. 1-2 and specification (paras [0049] and [0095])3, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with a computing device, database, and a computer-readable medium are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.4 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.5

Claims 2-14, 16-17, and 19-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 15, and 18. 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. As shown by cited prior art referenced in the art rejection as well as in the use of various computer components. This is further supported by the disclosure of Yu et al. (US Pat. No. 7543743), in which a database and a computing device are (referring to Fig. 6 shows computer system 900 includes one or more processors 910; and column 21, line 15, wherein storage media or memory) are described as known in the art. Further, Moran et al. (US Pat. No. 2014/0330633) a database and a computing device are also described as known in the art (Moran, para [0116]). Rawat et al. (Pub. No. 2006/0242154) (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-12, 14-16, and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pat. No. 7543743) in view of Montero et al. (US Pub. No. 2019/0108538).
Regarding claim 1, Yu discloses a system comprising: 
a computing device (referring to Fig. 6 shows computer system 900 includes one or more processors 910) configured to: 
receive a request for a price for an item for a sales channel for a period of time (see Yu, column 10, lines 37-40, wherein obtain such information from another system, such as a pricing or finance system; and column 12, lines 57-66-column 13, lines 3-9, wherein given any particular value associated with an item 35 as well as the sales price, sales demand and holding cost characteristics described above, it would either be preferable to dispose of units of item 35 for the particular value in question, or to hold those units for future sale (that is, current inventory of item 35 is either unhealthy or healthy with respect to the particular value));
obtain (evaluation) sales data for the first item from a database, wherein the (evaluation) sales data identifies previous sales transactions for the item resulting from (evaluation) pricing the item at one or more levels (see Yu, column 12, lines 36-40, wherein evaluating a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units are expected to be satisfied, optimizing the purchase quantity, etc.; and column 21, line 15, wherein storage media or memory; column 10, lines 12-40, wherein the time rate of sales demand of units of the particular item 35 is determined (block 302). In one embodiment, inventory management system 50 may extrapolate sales demand from historical sales activity of the particular item 35. Alternatively, a more sophisticated model internal or external to inventory management system 50 may be configured to generate a prediction of sales demand according to suitable variables, such as seasonality, trends, planned marketing or promotional activity, historical behavior of related items 35, future product plans, or any other factor relevant to demand. As noted previously, sales channel 200 may generally encompass any suitable model of revenue transaction, the time rate of sales demand may correspond to demand for any relevant type of transaction that may occur via sales channel 200. Inventory management system 50 may be configured to determine current sale and disposition value information and holding cost information for item 35 or to obtain such information from another system, such as a pricing or finance system); 
determine a demand for the item at the sales channel for the period of time based on the (evaluation) sales data (see Yu, column 1, lines 62-65, wherein specifying a target inventory level quantity of a given one of a number of inventory items, and determining a time rate of sales demand of units of the given inventory item per unit of time; column 5, lines 19-22, wherein sales channel 200 may encompass any suitable method, technique or relationship for conducting a transaction with a typical customer of an enterprise, in response to an actual or expected customer order or request; column 12, lines 36-40, wherein additional factors may be taken into account when evaluating a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units are expected to be satisfied, optimizing the purchase quantity; and column 24, lines 14-18, wherein inventory level is expected, within a degree of confidence, to provide coverage for expected demand for said given inventory item for a coverage period of time, and wherein said breakeven holding time is expressed relative to said coverage period of time);
determine a current inventory level of the item at the sales channel (see Yu, column 2, lines 6-13, wherein determining a healthy inventory level of the given inventory item, where the healthy inventory level exceeds the target inventory level by a mathematical function of the time rate of sales demand and the breakeven holding time, and, if a current inventory level of the given inventory item exceeds the healthy inventory level, disposing of units of the given inventory item in excess of the healthy inventory level via the disposition channel; column 7, lines 32-38, wherein inventory level for an item may be determined as follows. Let v and p respectively represent the disposition value associated with disposing of item 35 via disposition channel 210 (net of associated disposition costs) and the sale value associated with sale of item 35 via sales channel 200); 
determine a price for the item at the sales channel based on the demand for the item, the current inventory level of the item at the sales channel, the (evaluation) sales data, and an inventory level of the item during each of the previous sales transactions (see Yu, column 12, lines 57-66-column 13, lines 3-9, wherein given any particular value associated with an item 35 as well as the sales price, sales demand and holding cost characteristics described above, it would either be preferable to dispose of units of item 35 for the particular value in question, or to hold those units for future sale (that is, current inventory of item 35 is either unhealthy or healthy with respect to the particular value); column 13, lines 60-64, wherein the breakeven holding time may be determined such that the cost of holding a given excess unit until the breakeven time equals, within an equality threshold, the difference between a current sale value for sale of the item 35 through a sales channel 200; and column 10, lines 9-40, wherein determine the target level of inventory, may receive the target level from a different system, or may include a static record or specification of the target level. The time rate of sales demand of units of the particular item 35 is determined (block 302). In one embodiment, inventory management system 50 may extrapolate sales demand from historical sales activity of the particular item 35. Alternatively, a more sophisticated model internal or external to inventory management system 50 may be configured to generate a prediction of sales demand according to suitable variables, such as seasonality, trends, planned marketing or promotional activity, historical behavior of related items 35, future product plans, or any other factor relevant to demand. As noted previously, sales channel 200 may generally encompass any suitable model of revenue transaction, the time rate of sales demand may correspond to demand for any relevant type of transaction that may occur via sales channel 200. Inventory management system 50 may be configured to determine current sale and disposition value information and holding cost information for item 35 or to obtain such information from another system, such as a pricing or finance system); and 
transmit the price for the item (see Yu, column 5, lines 24-36, wherein present/display to customers information about items 35 (e.g., availability and pricing information, product details, images, etc.) as well as features configured to support the receipt and processing of customer orders or requests).
Yu et al. fails to explicitly disclose experimental sales data.
Analogous art Montero discloses obtain experimental sales data for the first item from a database (see Montero, para [0019], wherein a typical promotion optimization method may involve examining the sales volume of a particular CPG item over time ( e.g., weeks). The sales volume may be represented by a demand curve as a function of time; para [0093], wherein data obtained from the test promotions administered in accordance with embodiments of the invention pertains to what individual consumers actually do when presented with the actual promotions; and para [0140], wherein a database 814 is shown, representing the data store for user data and/or test promotion; and para [0168], wherein profit levels for the promoted item),
Analogous art Montero discloses wherein the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels (see Montero, para [0178], wherein compare transaction histories of the retailers and use clustering algorithms (such as least mean squares or distance algorithms) to determine retail locations that have similar historical sales patterns; para [0199], wherein next iteration the test prices may be $1.65 and $1.89 due to the percent change limitation, and the fact that $1.99 has already been tested. In this cycle it may be determined that profitability (and any other metric used to determine success of the price structure) is improved at the $1.89 level; and para [0165], wherein the baseline may be adjusted to the tested price (at 1350). The method then considers whether to continue testing for different base prices (at 1360)); 
Analogous art Montero discloses determine a demand for the item at the sales channel for the period of time based on the experimental sales data (see Montero, paras [0019]-[0024], wherein a typical promotion optimization method may involve examining the sales volume of a particular CPG item over time ( e.g., weeks). The sales volume may be represented by a demand curve as a function of time, for example. A demand curve lift (excess over baseline) or dip (below baseline) for a particular time period would be examined to understand why the sales volume for that CPG item increases or decreases during such time period; para [0138], wherein sales channels (e.g., stores frequently) or channel (e.g., email versus paper coupon versus notification in loyalty account));
Analogous art Montero discloses determine a price for the item at the sales channel based on the demand for the item, the experimental sales data (see Montero, paras [0166] & [0175], wherein in graph 2, the item price is shown on the x-axis. The profitability per day is determined by the volume times the profit per item, and is illustrated on the y-axis. For example, suppose that baseline pricing has been optimized for $5.00 (since a 400% baseline margin is desired), and promotional optimization price is at $3.00 (profit maximized); and para [0024] a discount promotion for Brand X cookies during the time when lift 110 in the demand curve 102 happens. However, during the same time, there was a breakdown in the distribution chain of Brand Y cookies, a competitor's cookies brand which many consumers view to be an equivalent substitute for Brand X cookies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included obtain experimental sales data for the first item from a database, wherein the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels; determine a demand for the item at the sales channel for the period of time based on the experimental sales data; determine a price for the item at the sales channel based on the demand for the item, the experimental sales data because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the testing and optimization in brick and mortar retailers of Montero would improve sales flow.
Regarding claim 2, Yu discloses the system of claim 1 wherein the request for the price for the item, as set forth above with claim 1, wherein the computing device is further configured to determine the demand for the item based on the discount depth (see Yu, column 10, lines 9-40, wherein the time rate of sales demand of units of the particular item 35 is determined (block 302). In one embodiment, inventory management system 50 may extrapolate sales demand from historical sales activity of the particular item 35. Alternatively, a more sophisticated model internal or external to inventory management system 50 may be configured to generate a prediction of sales demand according to suitable variables, such as seasonality, trends, planned marketing or promotional activity, historical behavior of related items 35, future product plans, or any other factor relevant to demand).
Yu et al. fails to explicitly disclose identifies a discount depth.
Analogous art Montero discloses identifies a discount depth, and wherein the computing device is further configured to determine the demand for the item based on the discount depth (see Montero, para [0022], wherein current promotion and base price optimization approaches tend to evaluate sales lifts or dips as a function of four main factors: discount depth (e.g., how much was the discount on the CPG item); and para [0024] a discount promotion for Brand X cookies during the time when lift 110 in the demand curve 102 happens. However, during the same time, there was a breakdown in the distribution chain of Brand Y cookies, a competitor's cookies brand which many consumers view to be an equivalent substitute for Brand X cookies). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included identifies a discount depth, and wherein the computing device is further configured to determine the demand for the item based on the discount depth because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the testing and optimization in brick and mortar retailers of Montero would improve sales flow.
Regarding claim 3, Yu discloses the system of claim 1, wherein the experimental sales data, as set forth above with claim 1.
Yu et al. fails to explicitly disclose comprises historical experimental sales of the item at a plurality of test stores at a plurality of prices.
Analogous art Montero discloses historical experimental sales of the item at a plurality of test stores at a plurality of prices (see Montero, paras [0175]-[0181] & [0199], wherein determining how similar two stores are, there are a few options available for the system. The first is to compare transaction histories of the retailers and use clustering algorithms (such as least mean squares or distance algorithms) to determine retail locations that have similar historical sales patterns. The degree of similarity between "close" stores and "different" stores may be an adjustable threshold set by the retailer. It may be determined that volume and margin results in larger profits at $1.79 versus the control price. Next iteration the test prices may be $1.65 and $1.89 due to the percent change limitation, and the fact that $1.99 has already been tested. In this cycle it may be determined that profitability (and any other metric used to determine success of the price structure) is improved at the $1.89 level. Next iteration the prices may be set at $1.85 and $1.95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included historical experimental sales of the item at a plurality of test stores at a plurality of prices because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the testing and optimization in brick and mortar retailers of Montero would improve sales flow.
Regarding claim 4, Yu discloses the system of claim 1, wherein the request for the price for the item identifies a modular date, and wherein the computing device is configured to determine the price for the item based on the modular date (see Yu, column 3, lines 8-11, wherein one or more software applications executing on a computer system) may be updated to reflect the type, quantity, condition, cost or any other suitable parameters with respect to newly received items 35; column 4, lines 7-10, wherein various costs are typically associated with holding items 35 in storage for any period of time. In some embodiments, holding a unit of an item 35 in storage within storage area 30 may incur incremental storage costs; and column 8, lines 25-28, wherein S may be determined in such a way that a desired service level for item 35 will be achieved for at least a period of time T (the "coverage period") with a given degree of certainty).
Regarding claim 5, Yu discloses the system of claim 1, wherein the computing device is configured to:
obtain historical price reduction data for the item from the database, wherein the historical price reduction data identifies one or more previous price markdowns for the item (see Yu, column 10, lines 12-22, wherein the time rate of sales demand of units of the particular item 35 is determined (block 302). In one embodiment, inventory management system 50 may extrapolate sales demand from historical sales activity of the particular item 35. Alternatively, a more sophisticated model internal or external to inventory management system 50 may be configured to generate a prediction of sales demand according to suitable variables, such as seasonality, trends, planned marketing or promotional activity, historical behavior of related items 35, future product plans, or any other factor relevant to demand; and column 4, lines 56-60, wherein a supplier may offer a rebate 60 for an item 35 that effectively reduces its cost); and
determine the price for the item based on the historical price reduction data (see Yu, column 12, lines 10-12, wherein offers may occasionally or frequently represent favorable deals for an enterprise in terms of the overall price paid for units of an item 35; and column 10, lines 12-22, wherein a more sophisticated model internal or external to inventory management system 50 may be configured to generate a prediction of sales demand according to suitable variables, such as seasonality, trends, planned marketing or promotional activity, historical behavior of related items 35, future product plans, or any other factor relevant to demand).
Regarding claim 10, Yu discloses the system of claim 1 wherein the sales channel is a first store of a plurality of stores of a retailer (see Yu, column 2, lines 65-67, wherein items 35 may be received from one or more suppliers, such as manufacturers, distributors, wholesalers, etc. at receiving area 20).
Regarding claim 11, Yu discloses the system of claim 1 wherein the sales channel is a website of an online marketplace for a retailer (see Yu, column 5, lines 30-33, wherein may sell through an online, web-based channel 200 that may include an online catalog or portal configured to display information about items 35, a web-based order entry system such as a virtual shopping cart or other system for the supplier).
Regarding claim 12, Yu discloses the system of claim 1, wherein determining the price for the item at the sales channel, as set forth above with claim 1.
Yu et al. fails to explicitly disclose comprises determining a corresponding confidence value, and wherein transmitting the price for the item comprises determining that the corresponding confidence value is beyond a threshold.
Analogous art Montero discloses determining a corresponding confidence value, and wherein transmitting the price for the item comprises determining that the corresponding confidence value is beyond a threshold (see Montero, paras [0166] & [0213]-[0214], wherein once the optimal price has been determined with a degree of confidence, the system enters a validation stage. Figs. 24-25 shows an illustration of an example of the completed base price optimization test that has entered this validation, as seen at 2500. The system may operate in this mode in perpetuity, or upon reaching
some second, higher level of confidence that the optimal price is correct switch again to the deployment of the optimal price to more, or even all, the retailers; and para [0138], wherein Fig. 7 shows, example test promotion variables include price, discount action (e.g., save 10%, save $1, 2-for-1 offer, etc.), artwork (e.g., the images used in the test promotion to draw interest), brand (e.g., brand X potato chips versus brand Y potato chips), pricing tier (e.g., premium, value, economy), size (e.g., 32 oz., 16 oz., 8 oz.), packaging (e.g., single, 6-pack, 12-pack, paper, can, etc.), channel (e.g., email versus paper coupon versus notification in loyalty account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included determining a corresponding confidence value, and wherein transmitting the price for the item comprises determining that the corresponding confidence value is beyond a threshold because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the testing and optimization in brick and mortar retailers of Montero would improve the efficiency to reach certain confidence level.
Regarding claim 14, Yu discloses the system of claim 13 wherein the computing device is configured to:
obtain sales transaction data identifying sales transactions (see Yu, column 11, lines 54-61, wherein units of a given item 35 may be sold or disposed of through sales or disposition channels having associated sales or disposition values, units of given item 35 may be acquired through a purchasing channel for a purchase price or value
via a purchasing channel to purchase a particular number of units of a given item 35 for a particular price);
Yu discloses determine a demand for the item based on the sales transaction data as claimed.  However, it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the analysis teachings of Yu to have performed the determine a second demand for the item based on the sales transaction data, because it is well settled that mere duplication of parts (in re Harza) does not provide a patentable distinction.
Thus, Yu discloses determine a second demand for the item based on the sales transaction data (see Yu, column 1, lines 62-65, wherein specifying a target inventory level quantity of a given one of a number of inventory items, and determining a time rate of sales demand of units of the given inventory item per unit of time; column 5, lines 19-22, wherein sales channel 200 may encompass any suitable method, technique or relationship for conducting a transaction with a typical customer of an enterprise, in response to an actual or expected customer order or request; column 12, lines 36-40, wherein additional factors may be taken into account when evaluating a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units are expected to be satisfied, optimizing the purchase quantity; and column 24, lines 14-18, wherein inventory level is expected, within a degree of confidence, to provide coverage for expected demand for said given inventory item for a coverage period of time, and wherein said breakeven holding time is expressed relative to said coverage period of time);
Yu discloses determine a current inventory level of the item at the sales channel as claimed.  However, it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the analysis teachings of Yu to have performed the determine a second current inventory level of the item at the sales channel, because it is well settled that mere duplication of parts (in re Harza) does not provide a patentable distinction.
Thus, Yu discloses determine a second current inventory level of the item at the sales channel (see Yu, column 2, lines 6-13, wherein determining a healthy inventory level of the given inventory item, where the healthy inventory level exceeds the target inventory level by a mathematical function of the time rate of sales demand and the breakeven holding time, and, if a current inventory level of the given inventory item exceeds the healthy inventory level, disposing of units of the given inventory item in excess of the healthy inventory level via the disposition channel; column 7, lines 32-38, wherein inventory level for an item may be determined as follows. Let v and p respectively represent the disposition value associated with disposing of item 35 via disposition channel 210 (net of associated disposition costs) and the sale value associated with sale of item 35 via sales channel 200);
Yu discloses determine a price for the item at the sales channel based on the demand for the item and the second current inventory level of the item at the sales channel as claimed.  However, it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the analysis teachings of Yu to have performed the determine a second price for the item at the sales channel based on the second demand for the item and the second current inventory level of the item at the sales channel, because it is well settled that mere duplication of parts (in re Harza) does not provide a patentable distinction.
Thus, Yu discloses determine a second price for the item at the sales channel based on the second demand for the item and the second current inventory level of the item at the sales channel (see Yu, column 12, lines 57-66-column 13, lines 3-9, wherein given any particular value associated with an item 35 as well as the sales price, sales demand and holding cost characteristics described above, it would either be preferable to dispose of units of item 35 for the particular value in question, or to hold those units for future sale (that is, current inventory of item 35 is either unhealthy or healthy with respect to the particular value); column 13, lines 60-64, wherein the breakeven holding time may be determined such that the cost of holding a given excess unit until the breakeven time equals, within an equality threshold, the difference between a current sale value for sale of the item 35 through a sales channel 200; and column 10, lines 9-40, wherein determine the target level of inventory, may receive the target level from a different system, or may include a static record or specification of the target level. The time rate of sales demand of units of the particular item 35 is determined (block 302). In one embodiment, inventory management system 50 may extrapolate sales demand from historical sales activity of the particular item 35. Alternatively, a more sophisticated model internal or external to inventory management system 50 may be configured to generate a prediction of sales demand according to suitable variables, such as seasonality, trends, planned marketing or promotional activity, historical behavior of related items 35, future product plans, or any other factor relevant to demand. As noted previously, sales channel 200 may generally encompass any suitable model of revenue transaction, the time rate of sales demand may correspond to demand for any relevant type of transaction that may occur via sales channel 200. Inventory management system 50 may be configured to determine current sale and disposition value information and holding cost information for item 35 or to obtain such information from another system, such as a pricing or finance system); and
Yu discloses transmit the price for the item as claimed.  However, it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the analysis teachings of Yu to have performed the transmit the second price for the item, because it is well settled that mere duplication of parts (in re Harza) does not provide a patentable distinction.
Thus, Yu discloses transmit the second price for the item (see Yu, column 5, lines 24-36, wherein present/display to customers information about items 35 (e.g., availability and pricing information, product details, images, etc.) as well as features configured to support the receipt and processing of customer orders or requests).
Yu et al. fails to explicitly disclose for the item at the plurality of test stores retailer.
Analogous art Montero discloses obtain sales transaction data identifying sales transactions for the item at the plurality of test stores retailer (see Montero, paras [0209]-[0213], wherein referring to Figs. 20-23 shows transaction data identifying sales transactions from each store is collected from this rollout enabling an elasticity matrix 2100 to be generated, as seen in FIG. 21. In this matrix, each product is listed on the column and row header. The diagonal intersection is thus the self-elasticity of the product (light grey), and the cross elasticity between each given product will be found for each other portion of the matrix (darker grey). As the prices are tested in the various stores and transactions are collected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included for the item at the plurality of test stores retailer because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the testing and optimization in brick and mortar retailers of Montero would improve sales flow.
Regarding claims 15-17 are rejected based upon the same rationale as the rejection of claims 1, 12-14, respectively, since they are the method claims corresponding to the system claims. Claim 17 recites additional limitation transmitting the price for the item to a plurality of test stores, as set forth above with claim 13.
Regarding claims 18-20 are rejected based upon the same rationale as the rejection of claims 1, 12-14, respectively, since they are the computer readable medium claims corresponding to the system claims. Claim 18 recites additional feature A non-transitory computer readable medium (see Yu, see Yu, column 21, lines 9-11, wherein system memory 920 may be one a computer-accessible medium configured to store program instructions and data).
Claims 6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pat. No. 7543743), in view of Montero et al. (US Pub. No. 2019/0108538), and further in view of Azeddine Zemzam et al. and Mohammed El Maataoui et al. (Inventory management of supply chain with robust control theory: literature review, Int. J. Logistics Systems and Management, Vol. 27, No. 4, 2017).
Regarding claim 6, Yu discloses the system of claim 1 wherein determining the demand for the item at the sales channel, as set forth above with claim 1.
Yu et al. and Montero et al. combined fail to explicitly disclose comprises executing a discrete time stochastic control process.
Analogous art Zemzam discloses executing a discrete time stochastic control process (see Zemzam, page 451, wherein uncertainties in distribution rate and manufacturing rate were treated as plant model mismatches or polynomial uncertainties and customer stochastic demand was considered as an input which belongs to an uncertain bounded set. Distributed robust model predictive controllers (MPCs) were constructed concerning the retailer, distributer and manufacturing subsystems in order to control the inventory to remain as close as possible to the desired level while guaranteeing the safety storage control despite uncertainties; and page 448, wherein the fulfilment of an unknown, time-varying demand is accomplished by the on-hand stock at a distribution center. The inventory deteriorates at a constant rate and is replenished with delay time from a remote supply source. This lead-time is assumed to be a multiple of the review period. The supply chain model is represented in the standard state space with stock level as the first state variable and the delayed values of the control signal as the remaining state variables. The achievement of high service level with minimum on-hand stock is accomplished through the design of a discrete-time sliding-mode (SM) control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included executing a discrete time stochastic control process because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the Inventory management of supply chain with robust control theory of Zemzam would improve inventory management involves consideration of disturbances and changes.
Regarding claim 8, Yu discloses the system of claim 1 wherein determining the price for the item at the sales channel comprises executing a discrete time stochastic control process, as set forth above with claim 6.
Claims 7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pat. No. 7543743), in view of Montero et al. (US Pub. No. 2019/0108538), and further in view of Moran et al. (US Pub. No. 2014/0330633).
Regarding claim 7, Yu discloses the system of claim 1 wherein determining the demand for the item at the sales channel, as set forth above with claim 1.
Yu et al. and Montero et al. combined fail to explicitly disclose comprises executing a trained machine learning algorithm, wherein the trained machine learning algorithm is trained with historical experimental sales data.
Analogous art Moran discloses executing a trained machine learning algorithm, wherein the trained machine learning algorithm is trained with historical experimental sales data (see Moran, para [0132], wherein clustering test promotion values 1004 involves grouping together, for each test promotion variable, values that share a common theme or are high performing based on predicted or actual historical performance data. The goal is to group the values together (for each test promotion variable) into clusters such that the testing can be performed in some order based on for example value themes that are used to cluster the values together. The testing order that follows the clustering may be based on data input or learned knowledge (which may be human-learned or machine learned) that reflects the relevancy of, for example, that theme to the customer (such as potato chip distributor) that wishes to obtain
the most effective generalized public promotion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included executing a trained machine learning algorithm, wherein the trained machine learning algorithm is trained with historical experimental sales data because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the optimization in automated promotional testing of Moran would improve inventory management involves consideration of prediction for the next new product introduced to the retailer's stores.
Regarding claim 9, Yu discloses the system of claim 1 wherein determining the price for the item at the sales channel, as set forth above with claim 1.
While Montero et al. discloses identifying historical sales of a plurality of items at a plurality of stores (see para [0153], wherein chain retailers have already identified regional clusters of stores. These stores are typically treated in a similar manner, and employ joint advertisements, common pricing and often joint management).
Yu et al. and Montero et al. combined fail to explicitly disclose comprises executing a trained machine learning algorithm, wherein the trained machine learning algorithm is trained with historical transaction data. 
Analogous art Moran discloses executing a trained machine learning algorithm, wherein the trained machine learning algorithm is trained with historical transaction data (see Moran, para [0132], wherein clustering test promotion values 1004 involves grouping together, for each test promotion variable, values that share a common theme or are high performing based on predicted or actual historical performance data. The goal is to group the values together (for each test promotion variable) into clusters such that the testing can be performed in some order based on for example value themes that are used to cluster the values together. The testing order that follows the clustering may be based on data input or learned knowledge (which may be human-learned or machine learned) that reflects the relevancy of, for example, that theme to the customer (such as potato chip distributor) that wishes to obtain the most effective generalized public promotion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included executing a trained machine learning algorithm, wherein the trained machine learning algorithm is trained with historical experimental sales data because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the optimization in automated promotional testing of Moran would improve inventory management involves consideration of prediction for the next new product introduced to the retailer's stores.
Claims 13, 17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pat. No. 7543743), in view of Montero et al. (US Pub. No. 2019/0108538), and further in view of Bhogal et al. (US Pub. No. 2013/0073410).
Regarding claim 13, Yu discloses the system of claim 1, wherein determining the price for the item at the sales channel, as set forth above with claim 1.
Yu et al. fails to explicitly disclose transmitting the price for the item to a plurality of test stores.
Analogous art Montero discloses transmitting the price for the item to a plurality of test stores (see Montero, para [0138], wherein Fig. 7 shows, example test promotion variables include price, discount action (e.g., save 10%, save $1, 2-for-1 offer, etc.), artwork (e.g., the images used in the test promotion to draw interest), brand (e.g., brand X potato chips versus brand Y potato chips), pricing tier (e.g., premium, value, economy), size (e.g., 32 oz., 16 oz., 8 oz.), packaging (e.g., single, 6-pack, 12-pack, paper, can, etc.), channel (e.g., email versus paper coupon versus notification in loyalty account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included transmitting the price for the item to a plurality of test stores because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the testing and optimization in brick and mortar retailers of Montero would improve sales flow.
Yu et al. fails to explicitly disclose comprises determining a corresponding confidence value, and wherein transmitting the price for the item. 
Analogous art Montero discloses determining a corresponding confidence value, and wherein transmitting the price for the item (see Montero, paras [0166] & [0213]-[0214], wherein once the optimal price has been determined with a degree of confidence, the system enters a validation stage. Figs. 24-25 shows an illustration of an example of the completed base price optimization test that has entered this validation, as seen at 2500. The system may operate in this mode in perpetuity, or upon reaching some second, higher level of confidence that the optimal price is correct switch again to the deployment of the optimal price to more, or even all, the retailers; and para [0138], wherein Fig. 7 shows, example test promotion variables include price, discount action (e.g., save 10%, save $1, 2-for-1 offer, etc.), artwork (e.g., the images used in the test promotion to draw interest), brand (e.g., brand X potato chips versus brand Y potato chips), pricing tier (e.g., premium, value, economy), size (e.g., 32 oz., 16 oz., 8 oz.), packaging (e.g., single, 6-pack, 12-pack, paper, can, etc.), channel (e.g., email versus paper coupon versus notification in loyalty account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included determining a corresponding confidence value, and wherein transmitting the price for the item because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the estimation of auction utilization of Montero would improve the efficiency to reach certain confidence level.
Yu et al. and Montero et al. combined fail to explicitly disclose determining that the confidence value is not beyond a threshold.
Analogous art Bhogal discloses determining a corresponding confidence value, and wherein transmitting the price for the item comprises: determining that the confidence value is not beyond a threshold (see Bhogal, abstract, wherein determine a likely first price of sale of the item for potential offering, and determining a confidence value for the first price; and conveying the first price and the confidence value to an offeror console; and para [0035], determining recommended prices by automatically triggering additional automatic market analysis services when a price suggestion has a high uncertainty level, i.e., when the certainty of the suggested price is below a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yu, regarding the inventory health with respect to a disposition channel, to have included determining a corresponding confidence value, and wherein transmitting the price for the item comprises: determining that the confidence value is not beyond a threshold because it would have improved by disposition of units of item for the value of the purchase price. Yu discloses when evaluation a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units. Using the estimation of auction utilization of Bhogal would improve the efficiency to reach certain confidence level.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pub No. 2021/0103945; and US Pub No. 2011/0288925).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        5/30/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yu et al. (US Pat. No. 7543743) discloses evaluating a purchasing opportunity, such as determining whether minimum profit margin requirements for the purchased units are expected to be satisfied, optimizing the purchase quantity, etc.; column 21, line 15, wherein storage media or memory. Specifying a target inventory level quantity of a given one of a number of inventory items, and determining a time rate of sales demand of units of the given inventory item per unit of time. Determining a healthy inventory level of the given inventory item, if a current inventory level of the given inventory item exceeds the healthy inventory level (see column 12, lines 36-40; column 1, lines 62-65; and column 2, lines 6-13).
        
        Hsieh et al. (US Pub. No. 2014/0257912) discloses examining the sales volume and sell-through of products sold at the store of the retailer. FIGS. 6A and 6B illustrate the unit sales and sell-through for two products, product A and product B. In this example, past sales data for product A indicates that the product sold a little under 50% of the total units at retail price, while the remaining units sold at clearance. The sales data for product B, on the other hand, indicates that 100% of the units of the product sold at the store sold at retail price (see paras [0065]-[0066]). 
        2 the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and outputting," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)).
        
        3 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the Fig. 1 and specification (Figs. 1-2 and specification (paras [0049] and [0095]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        4 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        5 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.